                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION
                                     No. 5:20-cv-360-BO

DISHONDRA GOREE,                                      )
                                                      )
        Plaintiff,                                    )
                                                      )
V.                                                    )                          ORDER
                                                      )
THE SHAW UNIVERSITY,'                                 )
                                                      )
        Defendant.                                    )



        This cause is before the Court on defendant's second motion to dismiss for failure to state

a claim. Plaintiff has also filed a motion to deem her response to defendant's motion to dismiss

timely, and defendant's first motion to dismiss has not been ruled on. For the reasons discussed

below, the motion to deem response timely is granted, the second motion to dismiss for failure to

state a claim is partially denied without prejudice and partially granted, and the first motion to

dismiss is denied as moot.

                                                BACKGROUND

        Between 20 14 and 2018, plaintiff Di Shondra Goree served as coach for defendant Shaw

University 's volleyball and softball teams . On May 15 , 2020, plaintiff filed suit in the Wake

County Superior Court alleging that defendant discriminated against her on the basis of sex by

failing to pay her an appropriate amount for equal wo rk in violation of the Equal Pay Act of 1963



1
  In her original complaint, plaintiff named A lfonza Carter, who served as defend ant Shaw University ' s athletic
director during the majority of the time plainti ff worked for defendant, as a defendant. Plaintiffs amended
complaint el im inated al l claims against Carter. "Once an amended pleading is interposed, the origina l pleading no
longer performs any func tion in the case and any subsequent motion made by an oppos ing party should be directed
at the amended pleading." § 1476 Effect ofan Amended Pleading, 6 Fed . Prac. & Proc. Civ. § 1476 (3 d ed .). Since
plaintiffs original comp laint no longer performs any function in this case and the amended complaint does not bring
any c laims against Carter, Shaw Univers ity is the only defendant remaining in this case.




            Case 5:20-cv-00360-BO Document 31 Filed 01/25/21 Page 1 of 6
and Title IX of the Education Amendments of 1972, that defendant defrauded her by failing to

increase her pay and operational budget despite its promises to do so, and that defendant conspired

to pay her less than male coaches and to underfund women's sports programs at the university.

Plaintiff also pleads claims against defendant for unjust enrichment and quantum meruit. She seeks

actual and punitive damages from defendant. Defendant removed this case to the Eastern District

of North Carolina on July 8, 2020. On August 14, 2020, defendant filed a partial motion to dismiss,

seeking to dismiss plaintiffs claims for civil conspiracy, fraud, and punitive damages. In response

and with consent, plaintiff filed an amended complaint eliminating the civil conspiracy claim. On

October 2, 2020, defendant filed the instant motion to dismiss plaintiffs fraud and punitive

damages claims for failure to state a claim.

                                          DISCUSSION

       Defendant has moved to dismiss plaintiffs complaint for failure to state a claim upon

which relief can be granted under Rule 12(b)( 6). When considering a motion to dismiss under Rule

12(b)(6), "the court should accept as true all well-pleaded allegations and should view the

complaint in a light most favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7 F.3d 1130,

1134 (4th Cir. 1993 ). A complaint must state a claim for relief that is facially plausible. Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial plausibility means that the court can

"draw the reasonable inference that the defendant is liable for the misconduct alleged," as merely

reciting the elements of a cause of action with the support of conclusory statements does not

suffice. Iqbal, 556 U.S. at 678. The Court need not accept the plaintiffs legal conclusions drawn

from the facts, nor need it accept unwarranted inferences, unreasonable conclusions, or arguments.

Philips v. Pitt County Mem . Hosp. , 572 F.3d 176, 180 (4th Cir. 2009).




                                                2

          Case 5:20-cv-00360-BO Document 31 Filed 01/25/21 Page 2 of 6
       Plaintiff responded to defendant's motion to dismiss approximately three hours after the

given deadline. Plaintiff asks this Court to deem its response timely, and defendant does not oppose

this motion. This Court has the authority to extend the deadline "for good cause" "on motion made

after the time has expired if the party failed to act because of excusable neglect. " Fed. R. Civ. P.

6(b)(l). For good cause shown, the Court will consider plaintiff's response as timely .

       In order to state a claim for fraud under North Carolina law, a plaintiff must allege that

defendant made a "(1) [t]alse representation or concealment of a material fact, (2) reasonably

calculated to deceive, (3) made with intent to deceive, (4) which does in fact deceive, (5) resulting

in damage to the injured party." Anderson v. Sara Lee Corp. , 508 F.3d 181,189 (4th Cir. 2007)

(citing Forbis v. Neal, 361 N.C. 519, 526- 27 (N.C. 2007)) (alteration in original). "Reliance is not

reasonable where the plaintiff could have discovered the truth of the matter through reasonable

diligence, but failed to investigate." Cobb v. Pa. Life Ins. Co., 215 N.C. App. 268 , 277 (2011). A

claim for fraud requires satisfaction of a heightened pleading standard. Rule 9(b) of the Federal

Rules of Civil Procedure requires a party to plead a claim for fraud with particularity. "To meet

this standard, [a plaintiff] must, at a minimum, describe ' the time, place, and contents of the false

representations, as well as the identity of the person making the misrepresentation and what he

obtained thereby."' United States ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370,379

(4th Cir. 2008) (quoting Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th

Cir. 1999)).

       Claims for fraud arising under North Carolina law must be filed within three years from

the time the alleged fraud was or should have been discovered by the plaintiff with the exercise of

reasonable care. N.C. Gen. Stat.§ 1-52(9) (2020); see also Cheek v. Danek Med. , Inc., 1999 U.S.

Dist. LEXIS 4481 , at *9, n.2 (M.D.N.C. Mar. 9, 1999) (citing Hiatt v. Burlington, Indus., Inc., 55



                                                  3

          Case 5:20-cv-00360-BO Document 31 Filed 01/25/21 Page 3 of 6
N .C. App. 523 , 526, disc. rev. denied, 305 N.C. 395 (1982)). "Ordinarily, a defense based on the

statute oflimitations must be raised by defendant through an affirmative defense ... and the burden

of establishing the affirmative defense rests on the defendant. Goodman v. PraxAir, Inc. , 494 F.3d

458 , 464 (4th Cir. 2007). However, a court may resolve a statute of limitations defense at the

motion to dismiss stage if "all facts necessary to the affirmative defense ' clearly appear[] on the

fact of the complaint. "' Id. (citations omitted) (emphasis in original) (alteration in original).

        Plaintiff alleges that defendant made two misrepresentations to her. First, plaintiff alleges

that defendant falsely represented that if plaintiff won games as a coach and was successful, she

could receive pay increases and get a paid assistant to help her coach. Defendant claims that

plaintiffs conversation with Nancy Law, defendant's director for compliance and senior women

administrator, put plaintiff on notice that this alleged misrepresentation was fraudulent. The

amended complaint states that this conversation took place in July 2016. However, plaintiff claims

in its response to defendant' s motion to dismiss that the use of the 2016 was scrivener' s error and

that the conversation actually took place in 2018 . If this conversation occurred in 2018, rather than

2016, plaintiffs claim would not be time-barred. Accordingly, as leave to amend should be freely

given, Fed. R. Civ. P. 15(a), the Court will permit plaintiff an opportunity to amend her complaint

to correct any scrivener's error.

        Second, plaintiff alleges that defendant falsely represented that it would increase plaintiffs

operating budget. Plaintiff states in the amended complaint that defendant "had no intent" to pay

plaintiff according to its representation or to fund either sports program appropriately. However,

beyond the conclusory allegations that defendant "had no intent" to perform on its promises,

plaintiff does not allege any additional facts supporting defendant' s lack of intent. Without

additional supporting facts, plaintiffs conclusory allegations are insufficient to support her fraud



                                                   4
           Case 5:20-cv-00360-BO Document 31 Filed 01/25/21 Page 4 of 6
claim. See Strum v. Exxon Co., USA, 15 F.3d 327, 331 (4th Cir. 1994) ("Because [plaintiff] has

done nothing more than assert that [defendant] never intended to honor its obligations under the[]

agreement, the district court's dismissal of the [fraud claim] was entirely appropriate."); Meridian

Invs. , Inc. v. Fed. Horne Loan Mortg. Corp., 855 F.3d 573, 580 (4th Cir. 2017) (stating that

"conclusory allegations . . . without more, cannot defeat [a] motion to dismiss") (citation omitted).

Therefore, plaintiffs fraud claim as to the second alleged misrepresentation must be dismissed.

       Defendant has also moved to dismiss plaintiffs claim for punitive damages because, if her

fraud claim fails, defendant cannot rely upon it to support a claim for punitive damages. North

Carolina does not recognize an independent cause of action for punitive damages, see Taylor v.

Bettis, 976 F. Supp. 2d 721, 747 (E.D.N.C. 2013); Oestreicher v. Am. Nat. Stores, Inc. , 290 N.C.

118, 134 (1976), and plaintiffs punitive damages claim thus rests on her fraud claim. Since

plaintiffs fraud claim is not dismissed, plaintiffs punitive damages claim must also proceed.

                                          CONCLUSION

       For the reasons discussed above, plaintiffs motion to deem response timely is GRANTED.

[DE 27]. Defendant's second motion to dismiss for failure to state a claim is DENIED WITHOUT

PREJUDICE as to the fraud claim regarding the alleged misrepresentation that plaintiff could

receive pay increases and get a paid assistant and as to the punitive damages claim and GRANTED

as to the fraud claim regarding the alleged misrepresentation that defendant would increase

plaintiffs operating budget. [DE 20]. Defendant's first motion to dismiss is DENIED as MOOT.

[DE 11]. Plaintiff is permitted fourteen (14) days to file an amended complaint consistent with the

foregoing, should she so choose.




                                                  5

          Case 5:20-cv-00360-BO Document 31 Filed 01/25/21 Page 5 of 6
SO ORDERED, this the   ~ day of January, 2021.




                                    ~~¥
                                    UNITED STATES DISTRICT JUDGE




                                       6

        Case 5:20-cv-00360-BO Document 31 Filed 01/25/21 Page 6 of 6
